


BERKSHIRE BANK
 
ENDORSEMENT METHOD SPLIT DOLLAR AGREEMENT
 
This Split Dollar Agreement (“Agreement”) is adopted this 19th day of January,
2011 (the “Effective Date”) by and between Berkshire Bank, a state chartered
savings bank (the “Bank”), and ____________ (the “Executive”).
 
INTRODUCTION
 
To encourage the Executive to remain an employee of the Bank, the Bank is
willing to divide the death proceeds of certain life insurance policies on the
Executive’s life.  The Bank will pay the life insurance premiums from its
general assets.
 
AGREEMENT
 
I.
DEFINITIONS

 
1.1           “Insurers” means New York Life and Annuity Corporation, Great-West
Life & Annuity Insurance Company and Ohio National, as such policies may be
amended from time to time.
 
1.2           “Policies” means [insert number of different policies].
 
1.3           “Terminated Employment” means the Executive ceasing to be employed
by the Bank for any reason whatsoever, other than by reason of Executive’s death
or due to a Bank approved leave of absence.
 
II.
POLICY TITLE AND OWNERSHIP

 
The Bank is the sole owner of the Policies and shall have the right to exercise
all incidents of ownership.  The Bank alone may exercise the right to borrow or
withdraw on the policy cash values.  Where the Bank and the Executive (or
assignee, with the consent of the Executive) mutually agree to exercise the
right to increase the coverage under the Policies, then, in such event, the
rights, duties and benefits of the parties to such increased coverage shall
continue to be subject to the terms of this Agreement.
 
III.           EXECUTIVE’S INTEREST
 
The Executive (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Executive’s share of the proceeds
payable upon the death of the Executive.  The Executive’s beneficiary (ies)
shall receive the death proceeds in a single lump sum payment as soon as
practicable following the death of the Executive, subject to any right or
interest the Bank may have in such proceeds, as provided in the Agreement.
 

 
1

--------------------------------------------------------------------------------

 

IV.           PREMIUM PAYMENT METHOD
 
The Bank shall pay any premiums due on the Policies so long as the Bank chooses
to maintain the Policies in force.
 
V.
TAX TREATMENT; IMPUTED INCOME TO EXECUTIVE

 
It is agreed by and between the parties hereto that, because the arrangement
established pursuant to this Agreement provides only death benefits by use of a
Bank-owned policy, it is properly reportable and taxable, for income and payroll
tax purposes, under the "economic benefit" regime of the IRS's 2003 final split
dollar regulations, and it should not be considered a nonqualified deferred
compensation plan subject to the restrictions of section 409A of the Internal
Revenue Code.  Accordingly, the Executive will receive an annual taxable benefit
equal to the assumed cost of insurance as required by the Internal Revenue
Service.  The Bank will report to the Executive the amount of imputed income
each year on a Form W-2 or its equivalent.
 
VI.
EXECUTIVE’S INTEREST IN DEATH PROCEEDS

 
The Executive shall have the right to designate a beneficiary or beneficiaries
of an amount of death proceeds as follows:
 
6.1           If the Executive has not Terminated Employment at the time of the
Executive’s death, the Executive’s beneficiary, designated in accordance with
Paragraph III, shall be entitled to an amount equal to the lesser of $750,000 or
the “net amount at risk.” The “net amount at risk” means (i) the total proceeds
payable from the Policies (e.g., the total face amount upon death of the
Executive), less (ii) the cash value of the Policies.
 
6.2           If the Executive’s death occurs after he or she Terminated
Employment, no benefit shall be payable to the Executive’s beneficiary.
 
6.3           The Bank shall be entitled to the remainder of such proceeds.
 
VII.
CASH VALUE OF THE POLICIES

 
The Bank shall at all times be entitled to the policy’s entire cash value.  The
Executive shall not have any interest in the policy's cash value.
 
VIII.
TERMINATION OF AGREEMENT

 
This Agreement shall terminate, and no benefits shall be payable under this
Agreement, upon the occurrence of any one of the following:
 
8.1           The Executive shall Terminate Employment; or
 

 
2

--------------------------------------------------------------------------------

 

8.2           The Bank surrenders, terminates or allows the Policies to lapse,
provided that the Bank has given written notice to the Executive at least six
months prior to the date the Policies will end (and the notice shall describe
the particulars thereof); or
 
8.3           The Executive provides written notice to the Bank that the
Executive does not wish to be covered by this Agreement.
 
8.4           Notwithstanding anything in this Agreement to the contrary, the
Bank may not terminate this Agreement prior to the date the Executive Terminates
Employment if the Executive is receiving benefits (or would be eligible to
receive benefits) under the Bank’s short-term or long-term disability plans, as
may be applicable.
 
8.5           Notwithstanding anything in this Agreement to the contrary, the
Bank may not terminate this Agreement subsequent to a change in control, as such
term is defined in the Bank’s employment and change in control agreements, if
the Executive remains employed with the Bank or any successor to the Bank.  If
the Executive Terminates Employment subsequent to a change in control, the
Agreement will terminate.
 
IX.
EXECUTIVE’S OR ASSIGNEE’S ASSIGNMENT RIGHTS

 
The Executive may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
Policies nor any rights, options, privileges or duties created under this
Agreement.  In the event the Executive transfers all of the Executive’s interest
in the Policies, then all of the Executive’s interest in the Policies and in the
Agreement shall be vested in the Executive’s transferee, who shall be
substituted as a party hereunder and the Executive shall have no further
interest in the Policies or in this Agreement.
 
X.
AGREEMENT BINDING UPON THE PARTIES

 
This Agreement shall bind the Executive and the Bank, their heirs, successors,
personal representatives and assigns.
 
XI.
CLAIM AND REVIEW PROCEDURES

 
Claims Procedure.  Any person or entity who has not received benefits under the
Agreement that he or she believes should be paid (the “claimant”) shall make a
claim for such benefits as follows:
 
11.1           Initiation – Written Claim.  The claimant initiates a claim by
submitting to the Bank’s Human Resource Department a written claim for the
benefits.
 
11.2           Timing of Bank Response.  The Bank shall respond to such claimant
within 90 days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required.  The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.
 

 
3

--------------------------------------------------------------------------------

 

11.3           Notice of Decision.  If the Bank denies part or all of the claim,
the Bank shall notify the claimant in writing of such denial.  The Bank shall
write the notification in a manner calculated to be understood by the
claimant.  The notification shall set forth:
 
(a)           The specific reasons for the denial,
 
(b)           A reference to the specific provisions of the Agreement on which
the denial is based,
 
(c)           A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,
 
(d)           An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and
 
(e)           A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.
 
11.4           Review Procedure.  If the Bank denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Bank
of the denial, as follows:
 
11.5           Initiation – Written Request.  To initiate the review, the
claimant, within 60 days after receiving the Bank’s notice of denial, must file
with the Bank’s Human Resource Manager a written request for review.
 
11.6           Additional Submissions – Information Access.  The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.  The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
 
11.7           Considerations on Review.  In considering the review, the Bank
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
 
11.8           Timing of Bank Response.  The Bank shall respond in writing to
such claimant within 60 days after receiving the request for review.  If the
Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
60 days by notifying the claimant in writing, prior to the end of the initial
60-day period, that an additional period is required.  The notice of extension
must set forth the special circumstances and the date by which the Bank expects
to render its decision.
 
11.9           Notice of Decision.  The Bank shall notify the claimant in
writing of its decision on review.  The Bank shall write the notification in a
manner calculated to be understood by the claimant.  The notification shall set
forth:
 

 
4

--------------------------------------------------------------------------------

 

(a)           The specific reasons for the denial,
 
(b)           A reference to the specific provisions of the Agreement on which
the denial is based,
 
(c)           A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits, and
 
(d)           A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).
 
XII.
GENDER

 
Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.
 
XIII.
INSURANCE COMPANY NOT PARTY TO THIS AGREEMENT

 
The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement.  Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer from any and all liability.
 
XIV.
AMENDMENT

 
This Agreement may be amended at any time by the Bank, provided that the Bank
promptly delivers a copy of the amendment to the Executive.  Notwithstanding the
foregoing, if the amendment will change the Executive’s benefits under this
Agreement, or change the amount of imputed income taxed to the Executive, the
Bank must notify the Executive in writing describing the particulars of such
amendment at least six months prior to the effective date of the amendment.
 
XV.           MISCELLANEOUS
 
15.1           Binding Effect.  This Agreement shall bind the Executive and the
Bank and their beneficiaries, survivors, executors, administrators and
transferees, and any beneficiary.
 
15.2           No Guarantee of Employment.  This Agreement is not an employment
contract.  It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the
Executive.  It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.
 

 
5

--------------------------------------------------------------------------------

 

15.3           Applicable Law.  The Agreement is intended to satisfy the
requirements of 29 C.F.R. Section 2520.104-24 and shall be administered in
accordance therewith.  The Agreement and all rights hereunder shall be governed
by and construed according to the laws of the Commonwealth of Massachusetts,
except to the extent preempted by the laws of the United States of America.
 
15.4           Reorganization.  The Bank shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank.
 
15.5           Notice.  Any notice, consent or demand required or permitted to
be given under the provisions of this Agreement by one party to another shall be
in writing, shall be signed by the party giving or making the same, and may be
given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his or her last known address as shown on the records of the
Bank.  The date of such mailing shall be deemed the date of such mailed notice,
consent or demand.
 
15.6           Entire Agreement.  This Agreement constitutes the entire
agreement between the Bank and the Executive as to the subject matter
hereof.  No rights are granted to the Executive by virtue of this Agreement
other than those specifically set forth herein.
 
15.7           Administration.  The Compensation Committee of the Bank’s Board
of Directors shall have all powers which are necessary to administer this
Agreement, including but not limited to:
 
(a)           Interpreting the provisions of this Agreement, in its sole
discretion;
 
(b)           Establishing and revising the method of accounting for this
Agreement;
 
(c)           Maintaining a record of benefit payments; and
 
(d)           Establishing rules and prescribing any forms necessary or
desirable to administer this Agreement.
 
15.8           Named Fiduciary.  The Bank shall be the named fiduciary and plan
administrator under the Agreement.  The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.
 
XVI.
SEVERABILITY AND INTERPRETATION

 
If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their
terms.  Further, in the event that any provision is held to be overbroad as
written, such provision shall be deemed amended to narrow its application to the
extent necessary to make the provision enforceable to law and enforced as
amended.
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.


                 Berkshire Bank






______________________________                                                                _________________________________
Witness                                                                                      Michael
P. Daly






______________________________                                                                ____________________________________
Witness                                                                                     [Insert
Executive’s Name]]








